 

Exhibit 10.23

SIRIUS XM HOLDINGS INC.
2015 LONG-TERM STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

2015 COMPENSATION AWARD

 

 

This STOCK OPTION AGREEMENT (this “Agreement”), dated as of __________, 2015
(the “Date of Grant”), is between SIRIUS XM HOLDINGS INC., a Delaware
corporation (the “Company”), and ___________  (the “Employee”).

 

1.Grant of Option; Vesting.  (a) Subject to the terms and conditions of this
Agreement and the Sirius XM Holdings Inc. 2015 Long-Term Stock Incentive Plan
(the “Plan”), the Company hereby grants to the Employee the right and option
(this “Option”) to purchase up to_________ shares (the “Shares”) of common
stock, par value $0.001 per share, of the Company at a price per share of
_______ (the “Exercise Price”).  This Option is not intended to qualify as an
Incentive Stock Option for purposes of Section 422 of the Internal Revenue Code
of 1986, as amended.  In the case of any stock split, stock dividend or like
change in the Shares occurring after the date hereof, the number of Shares and
the Exercise Price shall be adjusted as set forth in Section 4(b) of the Plan.  

(b)  Subject to the terms and conditions of this Agreement and/or the Plan, this
Option shall vest and become exercisable with respect to approximately
one-fourth (1/4) of the Shares granted to the Employee under this Agreement on
each of the first (1st), second (2nd), third (3rd) and fourth (4th)
anniversaries of the Date of Grant (or if such date is not a business day, then
on the next succeeding business day); provided that no Shares shall vest on any
anniversary (or on any succeeding business day) if the Employee is not employed
by Sirius XM Radio Inc. (“Sirius XM”) on such date.

(c)  In the event of a Change of Control, this Option shall be governed by the
terms of the Plan; provided that any transactions between the Company, Sirius XM
and/or any of their respective subsidiaries, on the one hand, and Liberty Media
Corporation, any Qualified Distribution Transferee (as defined in the Investment
Agreement, dated as of February 17, 2009, between the Company and Liberty Radio
LLC, as amended) and/or any of their respective subsidiaries, on the other hand,
shall not constitute a Change of Control under the Plan.

 

2.Term.  (a)  Subject to Sections 2(b) and 2(c), this Option shall terminate ten
(10) years from the Date of Grant or earlier upon the expiration of (a) ninety
(90) days following the termination of the Employee’s employment with Sirius XM
for any reason other than death, or (b) one (1) year from the date of death of
the Employee.  Subject to the terms of the Plan, if the Employee's employment
with Sirius XM is terminated by death, this Option shall be exercisable only by
the person or persons to whom the Employee's rights under such Option shall pass
by the Employee's will or by the laws of descent and distribution of the state
or county of the Employee's domicile at the time of death.

 

--------------------------------------------------------------------------------

 

(b)  If the Employee’s employment has been terminated by Sirius XM for Cause,
this Option, including all vested Options, shall terminate on the date of
termination of Employee’s employment.

 

(c)  If, within ninety (90) days following the termination of the Employee’s
employment by the Employee for any reason or by Sirius XM without Cause, the
Employee breaches any employment agreement, non-competition agreement, or any
other agreement or arrangement that the Employee has with Sirius XM, then the
Option, including all vested Options, shall terminate immediately as of the date
of the breach.

3.Non-transferable.  This Option may not be transferred, assigned, pledged or
hypothecated in any manner (whether by operation of law or otherwise) other than
by will or by the applicable laws of descent and distribution, and shall not be
subject to execution, attachment or similar process.  Any attempt to transfer,
assign, pledge, hypothecate or otherwise dispose of this Option or of any right
or privilege conferred hereby shall be null and void.

4.Exercise.  Subject to Sections 1 and 2 of this Agreement and the terms of the
Plan, this Option may be exercised, in whole or in part, by means of a written
notice of exercise signed and delivered by the Employee (or, in the case of
exercise after death of the Employee, by the executor, administrator, heir or
legatee of the Employee, as the case may be).  Such notice shall (a) state the
number of Shares to be purchased and the date of exercise, and (b) be
accompanied by any payments that may be required by the Plan in order to
complete such exercise.

5. Withholding.  Prior to delivery of the Shares purchased upon exercise of this
Option, the Company shall determine the amount of any United States federal,
state and local income taxes, if any, which are required to be withheld under
applicable law and shall, as a condition of exercise of this Option and delivery
of certificates representing the Shares purchased upon exercise of this Option,
collect from the Employee the amount of any such taxes in any manner permitted
by the Plan.

6.No Rights of a Stockholder.  The Employee shall not have any rights as a
stockholder of the Company with respect to any Shares until the Shares purchased
upon exercise of this Option have been issued.

7.Rights of the Employee.  None of this Option, the execution of this Agreement
nor the exercise of any portion of this Option shall confer upon the Employee
any right to, or guarantee of, continued employment by Sirius XM, or in any way
limit the right of Sirius XM to terminate the employment of the Employee at any
time, subject to the terms of any written employment or similar written
agreement between Sirius XM and the Employee.

8.Professional Advice.  The acceptance and exercise of this Option may have
consequences under federal and state tax and securities laws that may vary
depending upon the individual circumstances of the Employee.  Accordingly, the
Employee acknowledges that the Employee has been advised to consult the
Employee’s personal legal and tax advisors in connection with this Agreement and
this Option.  

2

--------------------------------------------------------------------------------

 

9.Agreement Subject to the Plan.  This Option and this Agreement are subject to
the terms and conditions set forth in the Plan, which terms and conditions are
incorporated herein by reference.  Capitalized terms used herein but not
otherwise defined shall have the meaning set forth in the Plan.  The Employee
acknowledges that a copy of the Plan is posted on Sirius XM’s intranet site and
the Employee agrees to review it and comply with its terms.  This Agreement and
the Plan constitute the entire understanding between or among the Company,
Sirius XM and the Employee with respect to this Option.  In the event of any
conflict between this Agreement and the Plan, the Plan shall govern and
prevail. 

10.Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, and shall bind and inure to
the benefit of the heirs, executors, personal representatives, successors and
assigns of the parties hereto.  The parties hereby irrevocably and
unconditionally consent to submit to the exclusive jurisdiction of the state and
federal courts located in the Borough of Manhattan, State of New York, and
expressly waive the right to a jury trial, for any actions, suits or proceedings
arising out of or relating to this Agreement.

11.Notices.  All notices and other communications hereunder shall be in writing
and shall be deemed given when delivered personally or when telecopied (with
confirmation of transmission received by the sender), three (3) business days
after being sent by certified mail, postage prepaid, return receipt requested or
one (1) business day after being delivered to a nationally recognized overnight
courier with next day delivery specified to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):

 

Company:

Sirius XM Holdings Inc.
1221 Avenue of the Americas
36th Floor
New York, New York 10020
Attention:  General Counsel

 

Employee:

Address on file at the
office of Sirius XM

Notices sent by email or other electronic means not specifically authorized by
this Agreement shall not be effective for any purpose of this Agreement.

 

ACCEPTED AND AGREED:

 

Employee

 

3